ALLOWABILITY NOTICE


Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art of Anderson et al. (U.S. Patent No. 8,398,264) discloses a lighting device configured to deactivate MRSA bacteria (column 5, lines 60-68) in an environment, the lighting device comprising:
At least one light-emitting element configured to emit light having a wavelength of between 400 nm and 420 nm (column 1, line 60 to column 2, line 10);
At least one light converting element (Fresnel lens and/or diffuser);
Wherein at least a first component of the light emitted by the at least one light-emitting element travels through the at least one light converting element without alteration, and at least a second component of the light emitted by the at least one light-emitting element is converted into light having a wavelength of greater than 420 nm (column 4, lines 35-68); and
Wherein the first component of the light has a minimum integrated irradiance of .10 mW/cm2 measured from any unshielded point in the environment that is 1.5 m from any point on any external-most luminous surface of the lighting device (column 4, lines 37-45).  See also column 7, lines 1-30 as well as Figures 3 & 6.
Concerning independent claim 1, the instantly claimed invention is distinctly different from the closest prior art in that, Anderson does not disclose that the light provided by the lighting element is produced from a single light source.  Furthermore, the reference of Anderson could not be combined with a prior art source that emits light across a broad range bandwidth covering the claimed range of greater than 400 nm, and greater than 500 nm; as said single light source must still be able to produce a first component of light that has minimum integrated irradiance of 0.01 mW/cm2 as claimed, which is not found in any of the prior art.  Thus, independent claim 1 is allowable.
Regarding independent claims 10 and 20, the instantly claimed invention is distinctly different from the closest prior art in that Anderson does not that the first light and the second light mix to form a combined light, the combined light being visible light having u', v' coordinates on the 1976 CIE Chromaticity Diagram that lie outside of an area that is bounded (i) vertically between .035 Duv below and .035 Duv above a planckian locus defined by the ANSI C78.377-2015 color standard, and (ii) horizontally between a correlated color temperature (CCT) isoline of between approximately 1500K and 7000K.
As such, independent claims 1, 10 & 20, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799